Tup,buy, J.
This is a complaint for bastardy. The verdict was for the plaintiff, and the defendant brings the case here on two exceptions.
The first is to the admission of three questions, numbered five, six and seven, in the deposition of Mrs. Jenkins. No objection was made to them when the deposition was taken. We think they were clearly competent.
The second is to the exclusion of a question put to the plaintiff on cross-examination. It is unnecessary to discuss the competency of the inquiry proposed, as during the trial and before the evidence was closed, the court concluded to admit the proposed questions, and so informed one of the defendant’s counsel, and told him he might have the plaintiff recalled, and further cross-examine her by putting the questions which had been excluded; but he declined to do so, saying he preferred the matter to remain as it was.
When evidence is offered by a party, and at the time, in the light of what has been developed, the judge thinks it incompetent, and excludes it, but on further developments he concludes to admit it, as frequently occurs during- a trial, and so informs counsel, and he declines to put it in, but elects to take his chance with the jury without it, it is too late for him to insist on exceptions after verdict against him.

Exceptions overruled.

Pjetees, C. J., Walton, Yxikhn, Haskell and Wuitetioxtse,, JJ., concurred.